Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30-43 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 09/15/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/15/21 is partially withdrawn.  Claims 57-61, directed to the method of using a mechanical esophageal displacement system are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 44-56, directed to a displacement system are still withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows utilizing the claims filed on 01/20/22: 
Cancel Claims 44-56 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record: US Patent 20080033415A1 to Rieker et al, US Patent 6296654B1 to Ward, and US Patent 20170105715A1 to Kasic, II.  Rieker discloses a means to repositioning the esophagus utilizing a handle having a first and second segment attached therein where the second segment is pivotable relative to the first segment and an introducer that has vacuum holes to apply a vacuum to the esophageal wall while Kasic discloses a means to repositioning the esophagus utilizing a handle having a first and second segment attached therein where the second segment is pivotable relative to the first segment, and Ward discloses a positioning device having a first and second segment wherein the second segment is pivotable in relation to the first segment from a first to a second position and wherein the proximal and distal ends of the second segment are always at the same distance apart regardless of whether the second segment is in the first or second position. However, neither reference discloses wherein the proximal end of the second segment remains along the central axis of the first segment regardless of whether the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775